In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                            Nos. 06-15-00004-CV, 06-15-00005-CV
                                      & 06-15-00006-CV



           BILLIE MURPHY TREMBLE, SHARON TREMBLE DONALDSON,
         SELIA TREMBLE SHAWKEY, WILMER FORREST TREMBLE, JR., THE
              ESTATE OF WILMER FORREST TREMBLE, SR., Appellants

                                               V.

          LUMINANT MINING COMPANY, LLC, ENERGY FUTURE HOLDINGS
                 CORPORATION AND SUBSIDIARIES, Appellees



                             On Appeal from the 4th District Court
                                     Rusk County, Texas
                       Trial Court Nos. 2013-390, 2013-391 & 2013-392


                          Before Morriss, C.J., Moseley and Carter*, JJ.
_____________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                         ORDER

       This Court has been notified that Luminant Mining Company, LLC, a party to this pending

appeal, filed a voluntary petition for bankruptcy April 29, 2014, in the United States Bankruptcy

Court for the District of Delaware under cause number 14-10979. Pursuant to the Bankruptcy

Code, further action in this appeal is automatically stayed, see 11 U.S.C.A. § 362 (West, Westlaw

current through May 26, 2015), and under Rule 8.2 of the Texas Rules of Appellate Procedure, the

appeal is suspended. See TEX. R. APP. P. 8.2.

       Accordingly, this case is hereby abated and, for administrative purposes, will be treated as

closed. Any party may move to reinstate the appeal by promptly filing a motion to reinstate

including, as an attachment, either a certified copy of an order showing that the automatic

bankruptcy stay has been lifted or any other authenticated document demonstrating that

reinstatement is permitted by federal law and/or the relevant bankruptcy court. TEX. R. APP.

P. 8.3(a). Any party may also move to sever the appeal in accordance with the provisions of Rule

8.3(b) of the Texas Rules of Appellate Procedure. TEX. R. APP. P. 8.3(b).

       In the event of reinstatement, any period that began to run but had not expired at the time

of suspension will begin anew when the appeal is reinstated. Any document filed while the

proceeding is suspended will be deemed filed on the same day, but after, the Court reinstates the

appeal. TEX. R. APP. 8.2, 8.3.

       In accordance with Rule 8.2 of the Texas Rules of Appellate Procedure, we suspend this

appeal by abating it. See TEX. R. APP. P. 8.2.




                                                 2
      IT IS SO ORDERED.

                          BY THE COURT

Date: May 28, 2015




                                 3